Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/8/2022, wherein claims 7 and 23 were amended; claim 8 was canceled; and claim 35 was added. Claims 1-7 and 9-35 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 9/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10,941,977 and 10,551,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luray (US 5,573,119).
Regarding claim 1, Luray discloses a modular box assembly (See Fig. 6) comprising: a box (see large box at the lower portion of Fig. 6), the box defining a top end and a bottom end (at 25) disposed opposite from the top end, the box comprising a plurality of side panels (27 and 29) extending between the top end and the bottom end, the plurality of side panels at least partially defining a box cavity (at 21 in Fig. 6) within the box; and an inner box (smaller box at the top of Fig. 6) positioned within the box cavity, the inner box dividing the box cavity into a first sub-compartment (above 17 in Fig. 1) and a second sub-compartment (below 17 in Fig. 1), the inner box comprising a channel tab (at 7/13/41 at the left side of the inner box 17) extending outward from a side panel of the inner box, the channel tab engaging a first side panel of the plurality of side panels of the box (as shown in Fig. 1).
Regarding claim 2, Luray discloses the box further comprises a shoulder (portion extending from 31 to 37 near the center of Fig. 2) attached to a first side panel (27) of the plurality of side panels; the shoulder extends inward from the first side panel into the box cavity; and the channel tab engages the shoulder to suspend the inner box between the top end and the bottom end (as shown in Fig. 1).
Regarding claim 3, Luray discloses the shoulder comprises a first sub-shoulder (at 33) and a second sub-shoulder (at 37); the first sub-shoulder, the second sub-shoulder, and the first side panel define a shoulder channel (See Fig. 3); and the channel tab frictionally engages the first sub-shoulder and the second sub-shoulder.

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hougendobler (US 4,828,133).
Regarding claim 9, Hougendobler discloses a modular box assembly (See Fig. 1) comprising: a box (10) defining a box cavity within the box, the box further defining a top end and a bottom end, the top end defining a box opening connected to the box cavity, the box comprising: a side panel (at 14) extending from the top end to the bottom end; a bottom panel (at 11) positioned at the bottom end; a shoulder (portion at 22) attached to the side panel, the shoulder extending inward from the side panel and into the box cavity, the shoulder comprising a first sub-shoulder (portion of wall 14 to the right of 22) and a second sub-shoulder (portion of wall 14 to the left of 22), the first sub-shoulder, the second sub-shoulder, and the side panel defining a shoulder channel (within 22); and a support bracket (24/25/26) comprising a channel tab (at 24) and a support shelf (at 25), the channel tab positioned within the shoulder channel, the channel tab frictionally engaging the first sub- shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, a portion (i.e. the top edge) of the support shelf positioned substantially parallel to the bottom panel.
Regarding claim 12, Hougendobler discloses a divider panel (at 26), the divider panel suspended within the box cavity by the support bracket, the divider panel dividing the box cavity into a first sub-compartment (to the left of 26) and a second sub-compartment (to the right of 26).

Claims 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle (US 3,749,299).
Regarding claim 9, Ingle discloses a modular box assembly (See Fig. 1) comprising: a box (A) defining a box cavity within the box, the box further defining a top end and a bottom end, the top end defining a box opening connected to the box cavity, the box comprising: a side panel (at 13) extending from the top end to the bottom end; a bottom panel (at 24/25) positioned at the bottom end; a shoulder (portion of 17 to the right of 43) attached to the side panel, the shoulder extending inward from the side panel and into the box cavity, the shoulder comprising a first sub-shoulder (portion of 17 to the right of 43) and a second sub-shoulder (portion of 17 to the left of 43), the first sub-shoulder, the second sub-shoulder, and the side panel defining a shoulder channel (at 43); and a support bracket (54) comprising a channel tab (55 at the side adjacent 17 in Fig. 1) and a support shelf (at 54), the channel tab positioned within the shoulder channel, the channel tab frictionally engaging the first sub- shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, a portion (i.e. the top edge) the support shelf positioned substantially parallel to the bottom panel.
Regarding claim 10, Ingle discloses the channel tab is folded substantially perpendicular to the support shelf (as shown in Fig. 2).
Regarding claim 12, Ingle discloses a divider panel (at 47), the divider panel suspended within the box cavity indirectly by the support bracket, the divider panel dividing the box cavity into a first sub-compartment (to the left of 47) and a second sub-compartment (to the right of 47).
Regarding claim 16, Ingle discloses the side panel is a first side panel; the box further comprises a second side panel (14); the first sub-shoulder is defined by a wing (at 17) attached to the first side panel and a wing (at 19) attached to the second side panel; the wing of the first side panel is secured adjacent to the first side panel; and the wing of the second side panel is secured adjacent to the wing of the first side panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) as applied to claim 1 above, in view of Bane, III (US 5,441,170). As described above, Luray discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray with a temperature maintaining material within the inner box as taught by Bane in order to ship temperature sensitive items.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) in view of Bane, III (US 5,441,170) as applied to claim 4 above, and further in view of Dalvey (US 6,164,526). As described above, Luray-Bane discloses the claimed invention except for the specifics of the temperature maintaining material. However, Dalvey teaches it is well known in the art that packets with chemical contents that undergo an endothermic reaction are sufficient alternatives to coolant packs or ice cubes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray-Bane with packets with chemical contents that undergo an endothermic reaction as taught by Dalvey in order to provide an alternative cooling source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) in view of Bane, III (US 5,441,170) as applied to claim 4 above, and further in view of Norvell (US 5,454,471). As described above, Luray-Bane discloses the claimed invention except for the specifics of the temperature maintaining material. However, Norvell teaches it is well known in the art to provide packets of heat emitting material that produce heat through an exothermic reaction within a container in order to keep items warm within the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray-Bane with packets of heat emitting material that produce heat through an exothermic reaction as taught by Norvell in order to assist in keeping items warm within the cavity, if desired.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) as applied to claim 1 above, in view of Chase et al. (US 2017/0369226). As described above, Luray discloses the claimed invention except for the an insulation batt coupled to the box, and wherein the insulation batt at least partially insulates the box cavity. However, Chase teaches a box (at 30 in Fig. 4) comprising an insulation batt (at 1a/1b/10) coupled to the box, for the purpose of insulating the box cavity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray with an insulation batt as taught by Chase in order to better insulate the box cavity.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hougendobler (US 4,828,133) as applied to claim 12 above, in view of Haberkorn (US 5,906,290). As described above, Hougendobler discloses the claimed invention except for the specifics of the divider panel. However, Haberkorn teaches a box (See Fig. 25) comprising a divider panel (at 516) comprising a rigid board (526), a first sheet (top-most sheet of 516 in Fig. 25) and a second sheet (bottom-most sheet of 526 in Fig. 25), wherein an insulation batt (batt of fibers) is encapsulated between the rigid board and each sheet for the purpose of insulating objects adjacent to the divider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider of Hougendobler to have the insulation arrangement of Haberkorn in order to better insulate the box cavity.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 3,749,299) as applied to claim 12 above, in view of Haberkorn (US 5,906,290). As described above, Ingle discloses the claimed invention except for the specifics of the divider panel. However, Haberkorn teaches a box (See Fig. 25) comprising a divider panel (at 516) comprising a rigid board (526), a first sheet (top-most sheet of 516 in Fig. 25) and a second sheet (bottom-most sheet of 526 in Fig. 25), wherein an insulation batt (batt of fibers) is encapsulated between the rigid board and each sheet for the purpose of insulating objects adjacent to the divider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider of Ingle to have the insulation arrangement of Haberkorn in order to better insulate the box cavity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 3,749,299) as applied to claim 12 above, in view of Bane, III (US 5,441,170). As described above, Ingle discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Ingle with inner box having a temperature maintaining material as taught by Bane in order to allow for storage/shipment of temperature sensitive items

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hougendobler (US 4,828,133) as applied to claim 12 above, in view of Bane, III (US 5,441,170). As described above, Hougendobler discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Hougendobler with inner box having a temperature maintaining material as taught by Bane in order to allow for storage/shipment of temperature sensitive items

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that regarding the Luray reference, first, the smaller box at the top of Fig. 6 is not divided into any compartments by the inner carrier 17 since the function of the inner carrier 17 is not to bisect the smaller box at the top of Fig. 6, but rather to support or "carry" the box. Second, the inner carrier 17 fails to provide for a first or second compartment of the larger box (e.g., not the inner box, but the box surrounding the inner box), at least because the compartments above and below 17 in Figure 1 are in fluid communication.
Regarding Applicant’s argument that the smaller box at the top of Fig. 6 is not divided into any compartments by the inner carrier 17, Applicant appears to be misunderstanding the rejection set forth above. The rejection describes the an inner box (smaller box 17 at the top of Fig. 6 and at 17 at the center of Fig. 1) being positioned within the box cavity (at 21 in Fig. 6) to divide the box cavity into a first sub-compartment (above 17 in Fig. 1) and a second sub-compartment (below 17 in Fig. 1). The rejection does not describe the smaller box at the top of Fig. 6 being divided into any compartments as argued. Claim 1 defines “an inner box positioned within the box cavity, the inner box dividing the box cavity into a first sub-compartment and a second sub-compartment”. Furthermore, even though the sub-compartments above and below inner box 17 in Fig. 1 are in fluid communication, they are still two distinct areas within the box cavity and can therefore be considered two sub-compartments. The first and second sub-compartments can hold separate objects therein. The claims do not define the first and second sub-compartments not being in fluid communication with one another. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that slot 22 of Hougendobler fails to describe a "shoulder extending inward from the side panel and into the box cavity," as recited in independent claim 9. 
Contrary to Applicant’s argument, the shoulder (slot 22) of Hougendobler is considered to extend inward from the side panel into the box cavity since slot 22 (as shown in Fig. 3) extends inward from outer wall portion 19 of the side panel 14 inwardly into the box cavity from the outer wall portion 19. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that nothing in Hougendobler discloses the "divider wall 26" extending in a horizontal direction or otherwise "positioned substantially parallel to the bottom panel," as recited in independent claim 9. The orientation of the divider wall 26 is described as "vertical." See, e.g., Hougendobler, col. 4, In. 36-37 and 53-54, col. 5, In. 1-2, and col. 6, In. 54-60. 
Contrary to Applicant’s argument, since at least a portion (i.e. the top edge) of the support shelf (25) is positioned substantially parallel to the bottom panel, it meets the claim limitation. Claim 9 does not define which portion of the support shelf extends substantially parallel to the bottom panel. Therefore, as long as at least a portion of the support panel extends substantially parallel to the bottom panel, it meets the claim limitation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that the Office Action fails to show how the structure of the female connector 24 of Hougendobler is the claimed channel tab or frictionally engaged with the first and second sub-shoulders of the shoulder channel. Similarly, there is no support for the assertion that the male connector 25 has the structure or function of the claimed support shelf.
Contrary to Applicant’s argument, as described above, Hougendobler discloses a support bracket (24/25/26) comprising a channel tab (at 24) and a support shelf (at 25), the channel tab is  positioned within the shoulder channel (as shown in Figs. 3 and 4), the channel tab frictionally engaging the first sub-shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel (as shown in Fig. 3), and the support shelf extending into the box cavity (as shown in Fig. 3).
Applicant argues that Ingle fails to disclose "a shoulder attached to the side panel, the shoulder extending inward from the side panel and into the box cavity" or "a support bracket comprising a channel tab and a support shelf, the channel tab positioned within the shoulder channel, the channel tab frictionally engaging the first sub-shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, the support shelf positioned substantially parallel to the bottom panel," as recited in independent claim 9. Moreover, because Ingle and Hougendobler fail to disclose the claimed shoulder, they similarly fail to teach the substructures of the shoulder, namely "the shoulder comprising a first sub-shoulder and a second sub-shoulder, the first sub- shoulder, the second sub-shoulder, and the side panel defining a shoulder channel," as further recited in independent claim 9.
Regarding Applicant’s argument, as shown in Fig. 3, Ingle discloses a shoulder (portion of 17 between 43 and 45 in Fig. 3) attached to the side panel (13), wherein the shoulder extends inward from the side panel and into the box cavity (as shown in Figs. 1-2). Ingle further discloses a support bracket (at 54 in Fig. 2) comprising a channel tab (55 at the side adjacent 17 in Fig. 1) and a support shelf (at 54 in Fig. 2), the channel tab positioned within the shoulder channel (as shown in Figs. 1-2), the channel tab frictionally engaging the first sub-shoulder (portion of 17 to the right of 43) and the second sub-shoulder (portion of 17 to the left of 43) to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, and wherein a portion (the top edge) of the support shelf is positioned substantially parallel to the bottom panel.
	Applicant argues that the Office Action relies on a "portion of 17 to the right of 43" to disclose the claimed shoulder attached to the side panel. Office Action, p. 4. However, the Office action fails to demonstrate how this "portion of 17 to the right of 43" is a shoulder that extends "inward from the side panel and into the box cavity." Office Action, p. 4. Moreover, the Office Action relies on the central divider 54 and flanges 55 to allegedly describe the claimed support bracket, channel tab, and support shelf. Office Action, p. 4, In. 13-14. Specifically, the Office Action cites the central divider 54 as both the support bracket 54 and the support shelf 54 and therefore fails to identically disclose all the limitations of the claim. Office Action, p. 4, In. 13-14. Similar to the analysis above, the Office Action fails to show how the central divider 54 is "positioned substantially parallel to the bottom panel," as recited in independent claim 9.
	Contrary to Applicant’s argument, shoulder of Ingle is the portion of material 17 between 43 and 45 in Fig. 3 of Ingle (See Fig. 3 labeled below). The shoulder extends inward from the side panel 13 as shown in Figs. 1-2 when panel 17 is hinged downward from the arrangement shown in Fig. 3. Regarding Applicant’s argument that the Office Action cites the central divider 54 as both the support bracket 54 and the support shelf 54, Ingle discloses a support bracket (element 54, which comprises tab portion 55 and perpendicular portion 54 in Fig. 2) comprising a channel tab (55 in Fig. 2) and a support shelf (portion at 54 which depends perpendicularly from 55 in Fig. 2). Regarding Applicant’s argument that the central divider is not positioned substantially parallel to the bottom panel, since at least a portion (i.e. the top edge) of the support shelf (54) is positioned substantially parallel to the bottom panel, it meets the claim limitation. Claim 9 does not define which portion of the support shelf extends substantially parallel to the bottom panel. Therefore, as long as at least a portion of the support panel extends substantially parallel to the bottom panel, it meets the claim limitation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).


    PNG
    media_image1.png
    753
    1083
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735